Citation Nr: 0014774	
Decision Date: 06/05/00    Archive Date: 06/15/00

DOCKET NO.  99-04 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUE

Whether the appellant has standing as a "claimant" to 
pursue a claim of entitlement to service connection for the 
cause of the veteran's death for burial benefits purposes.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

Scott Craven, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1963 to 
November 1967 and from April 1968 to February 1970.  He died 
in May 1998.  The appellant is his daughter.

The Board of Veterans' Appeals (Board) initially received 
this case on appeal from an August 1998 decision of the RO.  
In May 1999, the Board remanded the case for further 
development.


FINDING OF FACT

The appellant is not a "child" for VA benefits purposes, 
she is not the individual whose personal funds were used to 
pay for burial, funeral, and transportation expenses of the 
veteran, and she is not the executrix or administrator of the 
veteran's estate.


CONCLUSION OF LAW

The appellant does not have standing to be recognized as a 
"claimant" and pursue a claim of entitlement to service 
connection for the cause of death, or to receive VA burial 
benefits.  38 U.S.C.A. § 101(4)(a) (West 1991); 38 C.F.R. §§ 
3.57, 3.1600, 3.1601 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is the veteran's daughter, and in June 1998, 
she presented a claim for burial benefits.  Within the 
application, she specifically indicated that she was not 
claiming that the cause of her father's death was due to 
service.  Subsequently, the representative modified the claim 
to include a claim of entitlement to service connection for 
the cause of the veteran's death.

If a veteran dies as a result of a service-connected 
disability or disabilities, an amount not to exceed the 
amount specified in 38 U.S.C.A. § 2307 (West 1991) may be 
paid toward the veteran's funeral and burial expenses 
including the cost of transporting the body to the place of 
burial.  Entitlement to this benefit is subject to the 
applicable further provisions of this section and 38 C.F.R. 
§§ 3.1601 through 3.1610 (1999).  If a veteran's death is not 
service connected, an amount not to exceed the amount 
specified in 38 U.S.C.A. § 2302 (West 1991) may be paid 
toward the veteran's funeral and burial expenses including 
the cost of transporting the body to the place of burial.  
38 C.F.R. § 3.1600(b).

When a veteran dies of a service connected disorder VA shall 
pay dependency and indemnity compensation to the veteran's 
surviving spouse, children, and parents. 38 U.S.C.A. § 1310 
(West 1991).  For the purpose of determining entitlement of 
benefits, however, the term "child" of the veteran means an 
unmarried person who is a legitimate child who is under the 
age of 18 years, or who, before reaching the age of 18 years, 
became permanently incapable of self-support, or who, after 
reaching the age of 18 years and until completion of 
education or training (but not after reaching the age of 23 
years) is pursuing a course of instruction at an approved 
educational institution.  38 U.S.C.A. § 101(4) (West 1991); 
38 C.F.R. § 3.57(a)(1999).

The appellant's certificate of birth shows that she was born 
in June 1975, and thus she was 22 years and 11 months old at 
the time of her June 1998 application.  She has, however, 
provided no evidence showing that in June 1998 she was 
pursuing a course of instruction at an approved educational 
institution or that she was permanently incapable of self-
support prior to attaining the age of 18.  Consequently, the 
appellant does not have standing as a proper claimant to 
pursue a claim of entitlement to service connection for the 
cause of the veteran's death.  38 U.S.C.A. §§ 101(4), 1310.

Turning to whether the appellant has standing as a claimant 
to pursue a claim for reimbursement of expenses arising from 
the veteran's burial, the Board notes that under 38 C.F.R. 
§ 3.1601(a)(1), claims for burial allowance may be executed 
by the funeral director, if entire bill or any balance is 
unpaid; or the individual whose personal funds were used to 
pay burial, funeral, and transportation expenses; or the 
executor or administrator of the estate of the veteran or the 
estate of the person who paid the expenses of the veteran's 
burial or provided such services.  If no executor or 
administrator has been appointed then by some person acting 
for such estate who will make distribution of the burial 
allowance to the person or persons entitled under the laws 
governing the distribution of interstate estates in the State 
of the decedent's personal domicile.

On a June 1998 statement of account from Lincoln Memorial 
Mortuary, Inc., the total amount for burial services was 
shown to be $4969.30.  As proof of payment, the appellant 
submitted a check in the amount of $382.00, dated in June 
1998.  That check, however, was not signed by the appellant.  
Consequently, because the appellant is not the executrix of 
the estate which paid the funeral expenses, and because the 
appellant is not shown to have been the individual whose 
personal funds were used to pay burial, funeral, and 
transportation expenses, she is not entitled to a burial 
allowance.  38 C.F.R. § 3.1601.  Therefore, the Board finds 
that the appellant does not have standing to pursue a claim 
for cause for reimbursement of burial expenses.  The claim is 
therefore dismissed. 

When the law and not the evidence is dispositive, a claim for 
entitlement to VA benefits should be denied or the appeal to 
the Board terminated because of the absence of legal merit or 
the lack of entitlement under the law.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  As the law is dispositive of 
the instant case, the benefit of the doubt rule is not for 
application.


ORDER

The claims of entitlement to service connection for the cause 
of the veteran's death, and the claim of entitlement to 
burial benefits are dismissed for lack of a proper claimant.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

